McCurdy, J.
The question in this case respects the correctness of the charge.
The court instructed the jury that the state must show clearly that the prisoner took the ring with the intent, at the time of the taking, to convert it to her own use, and that if the jury found such a taking or finding and conversion of the ring by the prisoner as was claimed by the state, and found *264the intent by the prisoner to steal the ring at the time of such taking or finding, the offence was complete in the District of Columbia.
What then are the facts as claimed to be proved by the-state. They are, that the owner of the ring left it by accident in the tub where she had been washing, that knowing where it was she went for it in ten or fifteen minutes, that in the mean time it had been taken by the prisoner out of the tub, that she knew whose it was and denied the taking of it, and concealed it and brought it to New Haven as her own, and offered it for sale. Under these circumstances it is very apparent that, except for the act of the prisoner, there was no loss of the ring, any more than if the owner had left it on her table for a temporary purpose. Of course if the jury should find these facts, they must find that a-theft had been committed at the common law. And there can be no doubt that the common law prevails in the District of Columbia. Kendall v. United States, 12 Peters, 524, 619, 651; United States v. Simms, 1 Oranch, 252; Ex parte Watkins, 7 Peters, 568. The charge of the court then on this point was perfectly correct.
But a more serious question is made whether, supposing the ring' to have been stolen there, the bringing of it into this state constitutes the crime of theft here!
By the common law as understood in England, if stolen goods are taken into another county from the one in which they are stolen, it is theft in the county, into which they aré carried. But the law is otherwise when they are taken from one country to another. The position of the states of the Union in relation to each other is a peculiar one. In many respects each is independent of the others and possesses certain attributes of sovereignty. But in .many other and very important particulars they form one country and one nation.
Owing to the different views of the analogy arising from these conditions, different opinions have been entertained on the subject now under consideration. In Massachusetts and Connecticut it has been held uniformly, and from an early period, that such carrying into another state is theft. Com*265monwealth v. Cutting, 1 Mass., 116; Commonwealth v. Andrews, 2 id., 14; 2 Swift’s System, 381; State v. Ellis, 3 Conn., 185. In the last case, C. J. Hosmer says: “ On this subject I, am incapable of entertaining a doubt. The decisions have been uniform and numerous and the transaction alluded to has ever been considered a theft.”
In a recent case in Massachusetts, Commonwealth v. Uprichard, 3 Gray, 434, 440, the court intimates a doubt of the propriety of the original judgment, but adheres to the principle as the now settled law of the state.
Of the necessity of such a law no question is made. In the words of Judge Sedgwick, it would be intolerable “ that a depot for plunder should be here established, and gangs of desperate villains be employed in the neighboring states for its support.” The provision for taking the thief back on a requisition to the jurisdiction where the first crime was committed, is entirely inadequate. The only claim is that the legislature and not the courts should provide a remedy for the evil. Biit the proper result having been accomplished judicially without any mischief, and having been so long acquiesced in without any complaint, the principle must be considered as established beyond the reach of cavil.
We do not advise a new trial.
In this opinion the other judges concurred.